Citation Nr: 9928818	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post radical retropubic prostatectomy.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the right side of the back.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963, and from October 1967 until his retirement in June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  That decision denied service 
connection for right ear hearing loss; and granted service 
connection for disorders including status post radical 
retropubic prostatectomy.  

The Board notes that with respect to the veteran's hearing 
loss claim, the veteran's original claim indicated a hearing 
loss due to acoustic trauma, without specifying whether the 
claim was pertaining to either or both ears.  The February 
1998 rating decision and March 1998 Statement of the Case, 
however, only addressed the issue of entitlement to service 
connection for hearing loss of the right ear.  Neither his 
March 1998 notice of disagreement nor his April 1998 
substantive appeal limit the veteran's claim of hearing loss 
of a particular ear.  On the basis of the foregoing, the 
Board finds that the veteran's claim pertains to hearing loss 
without limitation as to which ear.  Therefore, the Board 
construes the claim as entitlement to service connection for 
bilateral hearing loss. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has left ear hearing loss, which is causally 
linked to service.

3.  The veteran is not shown to have a current right ear 
hearing loss disability for VA purposes.


4.  The veteran's service-connected status post radical 
retropubic prostatectomy is manifested by urinary frequency, 
consisting of awakening to urinate 1 time per night.

5.  The veteran has loss of erectile power residual of his 
service-connected status post radical retropubic 
prostatectomy.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred during service.  38 
U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.303, 
3.304, 3.385 (1998).  

2.  A right ear hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.385.

3.  The residuals of the veteran's service-connected status 
post radical retropubic prostatectomy warrant a 20 percent 
rating for urinary frequency and a separate 20 percent rating 
for loss of erectile function.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7522, 7527, 7528 (1998); VAOPGPREC 
23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
service shows that during his August 1960 enlistment 
examination, the evaluation of the ears and drums was normal.  
Hearing was recorded as 15/15 bilaterally.  During his May 
1963 discharge examination, evaluation of the ears was 
normal.  The audiological evaluation revealed pure tone 
thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
10

10

The report of a July 1967 examination prior to his second 
period of service shows that the appellant's ears and 
eardrums were found to be normal.  An audiology examination 
revealed pure tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
0

Subsequent reports of periodic examination in April 1972 and 
March 1980 shows that audiology examinations during those 
examinations revealed a trend of increasing magnitudes of 
pure tone thresholds.  The appellant's ears and eardrums were 
noted to be normal during those examinations.

In January 1989, the veteran was seen for an audiological 
evaluation.  He reported having ear, nose or throat trouble, 
with a history of ear surgery involving placement of pressure 
equalization tubes as a child.  An audiology examination 
revealed pure tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
10
15
LEFT
10
10
30
30
40

The diagnosis was high frequency hearing loss in the left 
ear.

In June 1992, the veteran was seen for an audiological 
evaluation.  He reported a history of noise exposure in 
Vietnam in the infantry, during an incident of acoustic 
trauma involving a firefight.  An audiology examination 
revealed pure tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
5
5
15
25
45

The assessment was mild high frequency sensorineural hearing 
loss in both ears, with excellent speech discrimination and 
normal tympanic membranes in both ears.  

During a July 1993 examination, the veteran reported hearing 
loss and ear, nose or throat trouble.  The evaluation of the 
ears and drums was recorded as normal.  An audiology 
examination revealed pure tone thresholds, in decibels (dB), 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
5
5
15
25
45

The report noted a diagnosis of high frequency hearing loss 
in both ears, left more than right.  

During a March 1996 retirement examination, the veteran 
reported trouble with his ears and hearing loss.  The report 
of examination noted that clinical evaluation of the ears and 
drums was normal.  An audiology examination revealed pure 
tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
40
LEFT
10
0
15
25
45

The report contains a diagnosis of high frequency hearing 
loss of both ears. 

Service medical records reveal that in July 1996, the veteran 
underwent a radical retropubic prostatectomy for treatment of 
prostate cancer with a preoperative PSA of 2.3.  He returned 
in December 1996 for a follow-up.  At that time, he reported 
that he had a good stream with occasional urgency and urge 
incontinence.  He reported stress incontinence with loss of 
urine 3 to 4 times daily, which increased with activity.  He 
noted some improvement over the previous month.  He reported 
that currently he had no erections.  On examination there was 
a well-healed midline scar, bilateral descended testicles and 
a normal phallus.  PSA test results were recorded as .14.  

During a November 1997 VA general examination, the veteran 
complained of having trouble with erections and dribbling 
after he had his prostate resected.  On examination, the 
examiner recorded findings that the veteran was status post 
cancer of the prostate, and noted a midline incision below 
the umbilicus to the symphysis.  The testes were normal.  The 
examiner noted that the veteran had trouble with dribbling 
and had impotence.  The diagnosis was status post complete 
prostatectomy for cancer of the prostate.

During a November 1997 VA genitourinary examination, the 
veteran reported  no complaints of lethargy, weakness, 
anorexia, or weight loss or gain.  The veteran reported that 
he urinated eight or nine times a day, and one time at night.  
He reported having some dribbling everyday.  He reported that 
taking Ditropan helped  considerably.  The veteran reported 
that he had no marked incontinence, just occasional leaking 
after stones were removed, which was done in July 1997.  He 
reported that when he did have to go, he had to go quickly or 
he would leak.  He indicated that he had impotency.  He 
reported that he had no urinary tract infections.  The 
veteran reported no acute nephritis or hospitalization for 
urinary tract disease, or other treatments.  The examiner 
indicated that the veteran's condition had no effect on his 
usual occupation and daily activities.  The veteran reported 
he had impotence after the suprapubic prostatectomy.  

On examination, blood pressure and cardiovascular examination 
were normal.  The examination report indicated that no 
abnormal findings were made on examination for fistula, and 
inspection and palpation of penis, testicles, epididymis, and 
spermatic cord.  The report noted that there were no specific 
residuals of genitourinary disease, including post-treatment 
residuals of malignancy.  No testicular atrophy was found.  
The diagnoses were (1) history of carcinoma of the prostate 
with resection; (2) history of bladder stones; and (3) 
history of urinary frequency.

During a December 1997 VA audiological examination, the 
veteran reported having a high frequency bilateral hearing 
loss secondary to weapons fire from combat in Vietnam, 
including an incident of noise trauma to his left ear from a 
rifle discharge.  Audiology examination revealed pure tone 
thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
5
5
20
25
50

Speech recognition scores using the Maryland CNC Test were 
100 and 92 percent, on the right and left, respectively.  The 
report contains a diagnosis regarding the right ear that pure 
tone air conduction thresholds were within normal limits from 
500 to 4000 Hz, with a mild sensorineural hearing loss in the 
higher frequencies.  Word recognition was within normal 
limits.  Regarding the left ear, the report contains a 
diagnosis that pure tone air conduction thresholds were 
within normal limits from 500 to 3000 Hz, with a moderate to 
moderately severe sensorineural hearing loss in the higher 
frequencies.  Word recognition was near the limits of normal.   

By rating action of February 1998, special monthly 
compensation based on loss of use of a creative organ was 
granted.




II.  Analysis

A.  Service Connection for Hearing Loss

The veteran has presented evidence of a well grounded claim 
of entitlement to service connection for hearing loss within 
the meaning of 38 U.S.C.A. § 5107(a), in that it is at least 
plausible that he developed a hearing loss as the result of 
exposure to loud noises in service.  The Board is satisfied 
that all relevant facts pertaining to this issue have been 
properly developed, and that no further assistance to the 
appellant is required in order to comply with 38 U.S.C.A. § 
5107(a). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred coincident with service in 
the Armed Forces.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The evidence of record presented above shows that the 
veteran's right ear hearing worsened during service, and he 
has been assessed with high frequency hearing loss in that 
ear.  Although the auditory threshold in the frequency of 
4,000 Hertz was recorded as 40 decibels in one instance in 
March 1996, no other reports show thresholds higher than 30.  
The most recent examination shows auditory thresholds no 
higher than 25 decibels, at the 4000 Hertz level.  Thus, in 
the absence of any current medical evidence of a right ear 
hearing loss disability as defined under 38 C.F.R. § 3.385, 
the Board concludes that the preponderance of the evidence is 
against the claim for a right ear hearing loss.  Therefore, 
to that extent, the benefit sought on appeal must be denied.

The evidence regarding the veteran's left ear hearing, 
however, does support the veteran's claim of entitlement to 
service connection for left ear hearing loss.  The record 
shows that during his second period of service, the veteran's 
left ear hearing worsened steadily.  By 1992, and during 
subsequent examination in 1993 and at his March 1996 
retirement examination, hearing loss was shown to meet the 
requisite criteria for hearing loss disability as defined 
under 38 C.F.R. § 3.385.  Subsequent VA examination in 
December 1997 confirmed a current left ear hearing loss 
disability as defined under 38 C.F.R. § 3.385.  Therefore, 
for the foregoing reasons, the Board finds that service 
connection for left ear hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b).

B.  Increased Rating for Status Post Radical Retropubic 
Prostatectomy

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating for status post radical retropubic prostatectomy is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1998).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address this issue.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's service-connected disability on appeal, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The Board observes here that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
noted that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson V. West, 12 
Vet. App. 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected status post radical 
retropubic prostatectomy is currently evaluated as 20 percent 
disabling, pursuant to 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7528-7527.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veteran's carcinoma subsequent to his radical retropubic 
prostatectomy in July 1996.  Hence, the veteran's disability 
will be evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant, pursuant to Diagnostic Codes 7527 and 7528.  
Said symptomatology is evaluated pursuant to 38 C.F.R. § 
4.115a (ratings of the genitourinary system-dysfunctions).

The veteran's service-connected status post radical 
retropubic prostatectomy is most appropriately evaluated in 
terms of voiding dysfunction, as there is not of record 
medical evidence of either renal dysfunction or urinary tract 
infection.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding. Urine leakage involves ratings ranging 
from 20 to 60 percent.  A 60 percent rating contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night. A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

The veteran asserts that if he changed his underwear every 
time he had urinary leakage he would have to change his 
underwear two to four times a day.  Furthermore, he asserts 
that if he has no beverages after 7:00 p.m. he wakes up once 
a night to urinate.  If he has two cans of coke after that 
time he maintains that he would wake up four times a night to 
urinate.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's status post radical retropubic 
prostatectomy is correctly evaluated on the basis of urinary 
frequency, as defined by 38 C.F.R. § 4.115a.  On this basis, 
the Board concludes that the veteran is appropriately rated 
as 20 percent disabling.  During his November 1997 
genitourinary examination, the veteran denied marked urinary 
incontinence, with the exception of some dribbling daily, 
occasional leaking, and noting that when he had to urinate he 
had to go quickly or else he would leak.  He reported that 
his nighttime trips to the bathroom numbered one per night.  
Although the examiner indicated that there were no specific 
residuals of the veteran's prostate cancer and post-treatment 
residuals of that malignancy, the veteran did report one 
nighttime bathroom trip per night.  Because there is no 
medical evidence that the veteran's daytime voiding interval 
is less than 1 hour, or that he awakens to void more than 5 
times per night, an increased evaluation to 40 percent under 
urinary frequency is not warranted.  Nor is there medical 
evidence of urine leakage with use of absorbent materials 
which must be changed 2 to 4 times a day the requirement for 
a higher evaluation under the criteria for urine leakage.  
Furthermore obstructed voiding is not shown by the medical 
evidence and accordingly the veteran does not warrant a 
disability evaluation in excess of 20 percent as defined by 
38 C.F.R. § 4.115a.

The Board notes that the VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 
4.25 (1998).  In this case the veteran has loss of erectile 
function due to his prostate surgery.  Although the loss of 
erectile power is a post-operative residual of prostate 
surgery, rather than deformity of the penis, the Board finds 
that the veteran's disability is most appropriately rated by 
analogy under Diagnostic Code 7522, given the anatomical 
localization, symptomatology and functional impairment 
evident in this case.  38 C.F.R. § 4.20 (1998).  Diagnostic 
Code 7522, only provides for a 20 percent evaluation for 
deformity of the penis with loss of erectile power.  
Therefore, a separate rating of 20 percent is warranted under 
Diagnostic Code 7522. 


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Separate ratings of 20 percent each are granted for the 
urinary frequency and the erectile dysfunction components for 
status post radical retropubic prostatectomy, subject to the 
legal criteria governing the award of monetary benefits.


REMAND

A February 1998 RO rating decision granted service connection 
for disabilities including for complaints of low back pain, 
which was assigned an evaluation of 10 percent; and for shell 
fragment wound residuals of the right side of the back, which 
was assigned a noncompensable evaluation.  In March 1998, the 
veteran filed a notice of disagreement with respect to the 
assigned evaluation for the complaints of low back pain.  He 
did not file a notice of disagreement with respect to the 
assigned evaluation for shell fragment wound residuals of the 
right side of the back.  

However, in March 1998, the RO provided the veteran a 
statement of the case addressing the issue of entitlement to 
an increase for the shell fragment wound residuals, and did 
not address the issue that the veteran wished to appeal, that 
of entitlement to an evaluation in excess of 10 percent for 
the service-connected complaints of low back pain.  The Board 
finds it clear that the RO mistakenly addressed the wrong 
issue in that statement of the case.  The veteran confirmed 
his wish to appeal the evaluation for low back pain in his 
April 1998 substantive appeal.  Therefore, the Board finds 
that it is necessary for the RO to remand this matter so that 
the RO may provide the veteran with a statement of the case 
addressing the issue of entitlement to an evaluation in 
excess of 10 percent for the service-connected complaints of 
low back pain.  It is further necessary that the veteran 
clarify whether he wishes to appeal the assignment of a 
noncompensable rating for his residuals of a shell fragment 
wound to the right side of the back.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ask him to clarify whether he wishes to 
appeal the assignment of a noncompensable 
evaluation for residuals of a shell 
fragment wound to the right side of the 
back, or whether he wishes to withdraw 
that issue.  

2.  The RO should undertake any 
development deemed appropriate with 
regard to the claim for entitlement to an 
evaluation in excess of 10 percent for 
low back pain.  If additional evidence is 
received the RO should readjudicate that 
claim.  

3.  The veteran and his representative 
should be provided a supplemental 
statement of the case addressing the 
issue of entitlement to an evaluation in 
excess of 10 percent for low back pain 
and any other issues on appeal.  The 
veteran should be afforded an appropriate 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. P. JONES  
	Acting Member, Board of Veterans' Appeals






